    Case 1:16-cv-09517-LAK-KHP Document 266-13 Filed 11/09/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,
                                                       Civil Action No. 16-CV-9517(LAK)(KHP)
            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                           Defendants,

            and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                           Nominal Defendants.



                                 DECLARATION OF LISA STEIN


       1.         I, Lisa Stein, provide this declaration in support of Plaintiffs’ Motion for Partial

Summary Judgment. I have personal knowledge of all of the statements made below.

       2.         I am one of two children of Sally Eber Kleeberg, who was one of three children of

Allen Eber, the founder of Eber Bros. and its wine and liquor distribution business. My mother




                                                   1
    Case 1:16-cv-09517-LAK-KHP Document 266-13 Filed 11/09/19 Page 2 of 3



was also one of three beneficiaries of the testamentary trust that my grandfather formed to hold

the family business after he died (the “Trust”).

       3.         After my mother passed away in 2014, I became a beneficiary of the Trust, along

with my brother, Daniel Kleeberg.

       4.         My uncle Lester Eber was the main trustee of the Trust, as he ran the family

business after my grandfather passed away. There were other individuals that ran the business with

Lester as well.

       5.         I knew that Elliott “Mike” Gumaer was one of the trustees of the Trust but I have

never had any communications with him. Before this lawsuit, I did not know that Mr. Gumaer had

ever represented Lester or his daughter, Wendy, as their personal attorney. My mother, Sally Eber

Kleeberg told me multiple times that she was very unhappy with Mr. Gumaer because he was non-

responsive to her requests for information pertaining to Eber Bros, but she did not indicate that she

had any understanding or belief that Mr. Gumaer had any legal conflict of interest.

       6.         In approximately February 2017, I received papers from co-trustee Canandaigua

National Bank (“CNB”) about a filing in the Surrogate’s Court for Monroe County. I came to

understand that CNB was petitioning to terminate the Trust and distribute its assets, most of which

were stocks, including the Trust’s shares of Eber Bros. & Co., Inc. (“EB&C”). I understood that

obtaining direct title to the EB&C stock might make it easier to obtain the relief we were seeking

in this lawsuit, which had been filed several weeks earlier. Based on my understanding that my

share of all of the assets would be distributed to me, including the EB&C stock needed for this

lawsuit, my brother, my cousin, and I agreed to allow CNB’s petition to proceed without objection

or request for modification from us.




                                                   2
Case 1:16-cv-09517-LAK-KHP Document 266-13 Filed 11/09/19 Page 3 of 3
